Exhibit 99.1 KINROSS GOLD CORPORATION 2 KINROSS GOLD 2 KINROSS GOLD is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, the Russian Federation and the United States, employing approximately 9,000 people worldwide. Kinross maintains listings on the Toronto Stock Exchange (symbol: K) and the New York Stock Exchange (symbol: KGC). Our Core Purpose To lead the world in generating value through responsible mining Our Values Putting people first Outstanding corporate citizenship High performance culture Rigorous financial discipline ii LETTER TO SHAREHOLDERS vii 2012 ACHIEVEMENTS viii FINANCIAL REVIEW 83 CORPORATE GOVERNANCE 84 KINROSS MANAGEMENTTEAM AND DIRECTORS IBC CORPORATE INFORMATION VISIT OUR ONLINE ANNUAL REPORT FOR ADDITIONAL INFORMATION > All figures in this report are in U.S. dollars and from continuing operations, unless otherwise stated. 1 “Attributable” includes Kinross’ share of Kupol (75% up to April 27, 2011, 100% thereafter) and Chirano (90%) production. 2 “Adjusted net earnings from continuing operations attributable to common shareholders”, “Adjusted net earnings from continuing operations per share”, “Adjusted operating cash flow from continuing operations”, “Attributable production cost of sales from continuing operations per equivalent ounce sold” and “All-in sustaining cost” figures used throughout this report are non-GAAP financial measures. For the definition and reconciliation of these non-GAAP measures, refer to Section 11, Supplemental Information of Management’s Discussion and Analysis, in this report. Adjusted operating cash flow per share, also a non-GAAP measure, is defined as “adjusted operating cash flow” divided by the “weighted average number of common shares outstanding (basic)”. The weighted average number of common shares outstanding (basic) during the year ended December 31, 2012 was 1,139.1 million (2011: 1,136.0 million; 2010: 824.5 million). 3 The comparative figures have been recast to exclude Crixás’ results due to its disposal on June 28, 2012. 4 Reported net loss includes an after-tax non-cash impairment charge of $3,206.1 million in 2012 (2011: $2,937.6 million; 2010: $Nil; 2009: $Nil; 2008: $994.1 million). 5 Figures reported for 2008 and 2009 have not been restated to conform with International Financial Reporting Standards and are presented in accordance with Canadian generally accepted accounting principles. $4,311 REVENUE (MILLIONS) 2.6 MILLION GOLD OUNCES PRODUCED (ATTRIBUTABLE) 1 $1,(MILLIONS) 2 We are focused strongly on maximizing margins and free cash flow from our balanced global portfolio of mines, and on a disciplined and prudent approach to capital allocation and project development. Our operations delivered solid performance in 2012. We exceeded guidance on gold production, met guidance on operating costs, and were below guidance on capital expenditures. PRODUCTION 1, 3 (million gold equivalent ounces) (attributable) PRODUCTION COST OF SALES 2, 3($ per ounce) ADJUSTED NET EARNINGS 2, 3 ($ millions) OUR OPERATIONS AND PROJECTS A balanced portfolio of nine mines in four regions around the globe. RUSSIA 2012 PRODUCTION: 578,2521 (GOLD EQUIVALENT OUNCES) NORTH AMERICA 2012 PRODUCTION: 708,3711 (GOLD EQUIVALENT OUNCES) SOUTH AMERICA 2012 PRODUCTION: 881,9451 (GOLD EQUIVALENT OUNCES) WEST AFRICA 2012 PRODUCTION: 449,2451 (GOLD EQUIVALENT OUNCES) OPERATING MINES GROWTH PROJECTS CORPORATE OFFICE, TORONTO, CANADA KINROSS GOLD 2 J. Paul Rollinson, Chief Executive Officer LETTER TO SHAREHOLDERS I am pleased to have this opportunity to share my perspective on the past year, and my vision for Kinross going forward, in my first annual letter to shareholders as CEO. Kinross delivered strong operational results in 2012. We exceeded our annual production guidance, and met our guidance on cost of sales per ounce for the second consecutive year. We achieved record revenue, exceeding $4 billion for the first time. Our adjusted operating cash flow was approximately $1.5 billion, and our adjusted net earnings of $879 million were our highest ever. Regrettably, we recorded a non-cash impairment charge, primarily related to our Tasiast asset, which resulted in a reported net loss for the year of approximately $2.5 billion. However, this non-cash charge did not reflect our robust operational performance. We finished the year with a strong balance sheet, and with a liquidity position of approximately $3.5 billion. I am especially proud that our employees delivered these results during a challenging and turbulent year for Kinross and the gold industry as a whole. Like other producers, in 2012 we faced increased pressure on capital costs, operating costs, and operating margins. These and other factors contributed to an erosion of investor confidence, and a decline in share price performance for the entire sector. When I became CEO in August 2012, we embarked on an aggressive process of change to address these challenges. Our goal is simple: to continue rebuilding investor confidence and to unlock value which recently has not been reflected in our share price. We are initiating this change process from a position of fundamental strength. Kinross is one of the world’s leading gold producers, with significant potential to create additional value and free cash flow. We operate a suite of nine mines in four regions and a diverse range of geographies — from the High Andes to the Sahara, to the Arctic, to the Equatorial jungle. We have an experienced and highly skilled global team, a safety record that ranks among the best in the industry, a strong balance sheet, a balanced portfolio of gold growth projects, and an impressive history of co-operative community relations. I am especially proud that our employees delivered these results during a challenging and turbulent year for Kinross and the gold industry as a whole. ii KINROSS GOLD 2 Our change process is designed to leverage those core strengths by establishing a few clear strategic principles to govern our decisions and behaviour as a mining business. First, we will maintain a strong internal focus on operational fundamentals. Our operations are at the core of what we do, they drive our profitability and cash flow, and we need to ensure they are consistently firing on all cylinders, quarter after quarter. Second, we will stress margin, cash flow, and quality over quantity in our business decisions. We can’t control the price of gold, but we can control our mine planning process, and ask if it makes sense to mine low-margin ounces simply to maximize production. We can change our focus from quantity to quality ounces in our mine planning, production, exploration and resource strategies. Third, we are committed to maintaining a strong balance sheet and liquidity position, in support of our investment grade rating. Fourth, we will be disciplined in building out our projects. We will aim to reduce capital requirements and execution risk, and deliver the best long-term return from our growth projects. These principles underpin a new approach to running our business, which internally we have branded “The Way Forward.” We have developed a systematic framework to turn our principles into action at our operations, and to capture opportunities to improve margins and free cash flow. We launched this new strategy across our operations in the fall of last year, identifying specific areas of opportunity for value improvement. We have strengthened our senior management team to better reflect this operations-focused strategy. I promoted Brant Hinze to the position of President, and expanded the roles of other key members of the management team. We also recruited Tony Giardini as our Chief Financial Officer, bringing his proven experience in the mining industry to this key role. KEY ELEMENTS OF THE WAY FORWARD: The Way Forward is a new way of looking at our business to drive results – focusing on the goals of lower costs, better margins, and increased cash flow. We have identified seven elements where we will be looking for opportunities. 1. Mine Plan Optimization 2. Continuous Improvement 3. Cost Management and Labour Productivity 4. Capital Efficiency 5. Supply Chain Management 6. Energy Management 7. Working Capital Management iii KINROSS GOLD 2 Thanks to our strict operations focus and an outstanding second half, we delivered on our 2012 commitments at our mines. We ended 2012 by exceeding our yearly production guidance with gold equivalent output of 2.62 million ounces, and achieving the lower half of our cost of sales guidance range with an average cost of sales of $706 per gold equivalent ounce. Our Russian and North American operations led the way with excellent performance throughout the year. Our North American mines are strong, stable open-pit and underground operations with a track record of operational excellence. At Kupol, in Russia, throughput is now averaging over 3,500 tonnes per day, exceeding its nameplate capacity of 3,000 tonnes per day, largely through continuous improvement initiatives and excellent work by our team at site. In our South America region, we completed the installation of a fourth ball mill at Paracatu in Brazil in 2012 — the final phase of our Paracatu expansion project — and we are now beginning to see what we can do without the distractions of a lengthy construction process at site. Our Tasiast mine in the West Africa region is similarly challenged by the distractions of construction activity at site, and there is clearly room for operational improvements. One tactic of our Way Forward strategy is to transfer our best practices between regions, and we will continue to work with our teams to bring lessons learned in North America and Russia to our South America and West Africa operations. The Way Forward principles strongly influenced our budgeting and planning process for 2013. We have stressed quality over quantity in our mine planning, and our operations have maintained a concerted focus on addressing the costs that lie within our control. That said, we forecast that our 2013 production will be slightly less than 2012, and our costs per ounce slightly higher, due to anticipated lower grades at most of our mines, the planned suspension of mining at La Coipa in the second half, and expected increases in consumable and labour costs. Notwithstanding these cost pressures, we expect that our cost per tonne in 2013 will be similar to 2012. We forecast 2013 production of 2.4 to 2.6 million gold equivalent ounces at a cost of sales of $740 to $790 per ounce. In the area of capital discipline, when I became CEO in August 2012, we launched a targeted initiative to find opportunities to reduce our capital expenditures. This resulted in a reduction of $200 million in our 2012 capital forecast, bringing it down to $2 billion. Our actual expenditures for the full year 2012 were $1.92 billion. In 2013, we expect to spend about $325 million less on capital than we did in 2012. This includes reductions in all three categories of capital expenditure: sustaining, opportunity, and growth. In all of our capital decisions, we will remain focused on disciplined spending that drives margin and cash flow, consistent with our Way Forward principles. REPORTING ALL-IN COSTS 2 Kinross is part of the World Gold Council process that is seeking industry consensus on adopting formal guidelines for reporting all-in costs associated with gold production, to give investors more information on the full costs of producing an ounce of gold. While this process is ongoing, we are independently reporting an all-in sustaining cost in order to provide our investors with more detailed information on our cost structure. We are forecasting an all-in sustaining cost of approximately $1,100 to $1,200 per gold ounce sold on a by-product basis in 2013, compared with approximately $1,100 per gold ounce sold in 2012. iv KINROSS GOLD 2 Going forward, we will continue to look for opportunities to reduce both our operating and capital costs in the seven specific areas of opportunity we have identified. Already, we are making progress in the areas of supply chain management, energy management, and reduced use of contractors, all of which are expected to deliver bottom-line savings in 2013. Above all, we understand that our primary objective is to continue delivering on our commitments – quarter after quarter. When we launched our Way Forward, we said we would make tough decisions to build long-term value. A good example is our mineral resource strategy. For the first time in several years, we did not increase the gold price assumptions that we use to estimate our year-end mineral reserves and resources. Instead, we made a strategic decision to use the same price assumptions as we did in 2011. This decision was driven by the principle of quality versus quantity. While holding the line on our gold price assumptions reduced our 2012 year-end resource estimates, it specifically targeted higher margin ounces with less capital intensity, instead of high-cost, low-margin ounces. It should also be noted that, in a lower cost or higher gold price environment, most of these ounces may still be brought back into mineral resources. Turning to our growth projects, we are exercising a highly disciplined approach to development, and are aiming to reduce capital requirements and execution risk while maximizing margins and cash flow. Our Dvoinoye project in Russia remains on budget and on schedule. Dvoinoye will provide higher grade feed to the Kupol mill, which is expanding throughput to 4,500 tonnes per day, with the first shipment of ore expected in the second half of the year. The project is expected to increase production and extend mine life at Kupol. SENIOR LEADERSHIP TEAM (pictured left to right) GEOFFREY P. GOLD Executive Vice-President, Corporate Development and Chief Legal Officer LISA J. COLNETT Senior Vice-President, Human Resources and Corporate Services J. PAUL ROLLINSON Chief Executive Officer TONY S. GIARDINI Executive Vice-President and Chief Financial Officer BRANT E. HINZE President and Chief Operating Officer JAMES CROSSLAND Executive Vice-President, Corporate Affairs v KINROSS GOLD 2 We expect to complete the pre-feasibility study on our Tasiast expansion project at the end of the first quarter of 2013. We have made the strategic decision to pursue a smaller mill option at Tasiast, in the range of 30,000 tonnes per day, rather than the 60,000 tonnes per day option we had originally considered. This smaller mill option is expected to require less capital, reduce execution risk, deliver better margins and cash flow per ounce, increase the average gold grade over the first five to 10 years, and lower capital stripping and sustaining capital requirements – all of which are consistent with the core principles of our Way Forward strategy. Our exploration program was active on 39 sites in 2012, with total drilling of approximately 614,000 metres. We saw early encouraging results from both Tasiast and Kupol. At Tasiast, most of our work focused on targets outside the eight-kilometre Tasiast mineral resource footprint. Results from several of those targets were encouraging and will be the focus of continued drilling in 2013. At Kupol, further high-grade mineralization was discovered at the Moroshka target. The geology of Moroshka is very similar to that of Kupol, although the vein at Moroshka is narrower. The principles of responsible mining, and respect for the communities where we work, remain core to our operating philosophy. Our annually updated Site Responsibility Plans provide a systematic and measurable framework for engaging with local communities, and ensuring that the economic and social benefits we provide are in alignment with local priorities. Globally, we achieved solid performance in 2012 in health and safety, environment, governance, and other key indicators of social responsibility, and we were again named to the Dow Jones Sustainability World Index. To conclude, Kinross has all the necessary ingredients in place to build value: a skilled and experienced workforce; a strong safety culture; a solid mineral reserve and resource base; robust cash flow from four diverse operating regions; a strong balance sheet and liquidity position; a focused plan for reducing costs, improving margins, and increasing free cash flow; a balanced pipeline of growth projects and a disciplined plan for developing them; a focused exploration program with a track record of adding quality ounces; and a solid record of community relations and corporate responsibility. Our overarching goal in 2013 will be to deliver on our commitments and operating results. By executing on our plan, we believe that the results will follow for our shareholders. I thank our employees for their continued hard work and dedication, and our shareholders for their continued support. J. Paul Rollinson Chief Executive Officer Kinross Gold Corporation vi KINROSS GOLD 2 2012 ACHIEVEMENTS Produced record 2.62 million attributable gold equivalent ounces Achieved record revenue of $4.3 billion, and adjusted operating cash flow of $1.5 billion Delivered outstanding operational performance at Russian and North American regions Completed installation of fourth ball mill at Paracatu Launched systematic, long-term strategy to enhance value at mines and projects, based on strict focus on margins and free cash flow Reduced capital spending by $275 million compared with 2012 forecast Completed $1.0 billion term loan on favourable terms and amended revolving credit facility to increase available credit to $1.5 billion Finished 2012 with approximately $3.5 billion in liquidity Strengthened management team, appointing new CEO and new CFO, and promoting COO to President to support operations-focused strategy Re-sequenced and optimized development projects to reduce capital demands and execution risk, and improve investor returns Advanced Dvoinoye project, which remains on schedule to deliver high-grade ore to Kupol in 2013 Undertook pre-feasibility study for Tasiast expansion, based on smaller, less capital-intensive mill option, scheduled for completion in the first quarter of 2013 Disposed of interest in Crixás to increase focus on core assets Achieved encouraging exploration results at targets outside existing Tasiast resource, and at Kupol Significantly reduced frequency rates of lost-time injuries and total reportable injuries, exceeding industry standards; tragically, had two fatalities Named to Dow Jones Sustainability World Index for the second consecutive year SIX-YEAR SAFETY PERFORMANCE (includes all employees and contractors for 200,000 hours worked) TOTAL REPORTABLE INJURY FREQUENCY RATE LOST-TIME INJURY FREQUENCY RATE vii KINROSS GOLD 2 FINANCIAL SUMMARY 3 (in millions, except ounces, per share amounts, gold price and production cost of sales per equivalent ounce)2evenue$ 4,311.4$ 3,842.5$ 2,915.4 Net cash flow of continuing operations provided$ 1,302.9$ 1,378.8$ 957.3 from operating activities Adjusted operating cash flow from continuing operations 2$ 1,527.0$ 1,561.8$ 1,066.8 Adjusted operating cash flow from continuing operations$ 1.34$1.37$1.29 per share 2 Impairment charges$ 3,527.6$ 2,937.6 —Net earnings (loss) from continuing operations attributable$ (2,548.8)$ (2,093.4) $ 735.3 to common shareholders 4 Basic$ (2.24)$ (1.84) $ 0.89 Diluted$ (2.24)$ (1.84) $ 0.89 Adjusted net earnings from continuing operations attributable $ 879.2$ 850.8$ 460.7 to common shareholders 2 Adjusted net earnings from continuing operations per share 2 $ 0.77$ 0.75$ 0.56 Attributable production cost of sales from continuing operations $ 706$592$ 506 per equivalent ounce sold 2 Capital expenditures$ 1,924.7$ 1,629.2$ 602.8 Average realized gold price per ounce$ 1,643$ 1,500$ 1,189 Attributable gold equivalent ounces produced 2,617,813 2,543,790 2,259,327 from continuing operations 1 (see footnotes at the beginning of this report) FINANCIAL REVIEW MDA1 MANAGEMENT’S DISCUSSION AND ANALYSIS FS1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS FS2 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM FS3 CONSOLIDATED BALANCE SHEETS FS4 CONSOLIDATED STATEMENTS OF OPERATIONS FS5 CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS FS6 CONSOLIDATED STATEMENTS OF CASH FLOWS FS7 CONSOLIDATED STATEMENTS OF EQUITY FS8 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 72 MINERAL RESERVE AND MINERAL RESOURCE STATEMENT 79 SUMMARIZED FIVE-YEAR REVIEW 79 KINROSS SHARE TRADING DATA 80 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION viii KINROSS GOLD 2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the year ended December 31, 2012 This management’s discussion and analysis (“MD&A”) relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of February 13, 2013, and is intended to supplement and complement Kinross Gold Corporation’s audited annual consolidated financial statements for the year ended December 31, 2012 and the notes thereto. Readers are cautioned that the MD&A contains forward-looking statements and that actual events may vary from management’s expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation’s audited consolidated financial statements for 2012 and corresponding notes to the financial statements which are available on the Company’s web site at www.kinross.com and on www.sedar.com. The December 31, 2012 audited consolidated financial statements and MD&A are presented in US dollars and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the year ended December 31, 2012, as well as our outlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in “Risk Analysis”. In certain instances, references are made to relevant notes in the consolidated financial statements for additional information. Where we say “we”, “us”, “our”, the “Company” or “Kinross”, we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the “industry”, we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the United States, the Russian Federation, Brazil, Ecuador, Chile, Ghana and Mauritania. Gold is produced in the form of doré, which is shipped to refineries for final processing. Kinross also produces and sells silver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities. Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow. Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to be volatile as economies around the world continue to experience economic difficulties. Volatility in the price of gold and silver impacts the Company’s revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, Ghanaian cedi, and Canadian dollar, may have an impact on the Company’s operating costs and capital expenditures (see Section 10 –Risk Analysis for additional details on the impact of foreign exchange rates). KINROSS GOLD 2MDA1 Segment profile Each of the Company’s significant operating mines is considered to be a separate segment. The reportable segments are those operations whose operating results are reviewed by the Chief Executive Officer to make decisions about resources to be allocated to the segment and assess its performance. Ownership percentage at December 31 Operating Segments Operator Location Fort Knox Kinross U.S.A. 100% 100% Round Mountain Kinross U.S.A. 50% 50% Kettle River-Buckhorn Kinross U.S.A. 100% 100% Kupol(a),(b) Kinross Russian Federation 100% 100% Paracatu Kinross Brazil 100% 100% Crixás (c) AngloGold Ashanti Brazil 0% 50% La Coipa Kinross Chile 100% 100% Maricunga Kinross Chile 100% 100% Tasiast Kinross Mauritania 100% 100% Chirano Kinross Ghana 90% 90% (a) As of April 27, 2011, Kinross increased its ownership in Kupol from 75% to 100%. (b) As of December 31, 2011, Dvoinoye was reclassified into the Kupol segment. (c) As of June 28, 2012, the Company sold its 50% interest in Crixás. MDA2KINROSS GOLD 2 Consolidated Financial and Operating Highlights Years ended December 31, 2012 vs 2011 2011 vs 2010 (in millions, except ounces, per share amounts, gold price and production cost of sales per equivalent ounce) Change % Change Change % Change(f) Operating Highlights Total gold equivalent ounces (a), (e) Produced(c) (24,442 ) (1 %) 7 % Sold(c) (47,251 ) (2 %) 6 % Gold equivalent ounces from continuing operations (a),(d) Produced (c) 0 % 7 % Sold (c) (16,258 ) (1
